Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 12/02/2021, 12/22/2021, and 01/07/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Note
Examiner contacted applicant's representative Baile Xie (Reg. No. 78380) on January 3, 2022 and requested approval to change claims 8 and 16 from "build-in processor" to "built-in processor", and also for claim 19 change "executing the transactions" to "executing transactions". Applicant's representative approved the changes. See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation from Attorney Baile Xie (Reg. No. 78380) on January 3, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 

8. (Currently Amended) The blockchain integrated station according to claim 1, wherein the processor of the smart network card of the blockchain integrated station comprises a built-in processor or microprocessor.

16. (Currently Amended) The blockchain system according to claim 9, wherein the processor of the smart network card comprises a built-in processor or microprocessor.

19. (Currently Amended) The computer-implemented method according to claim 18, further comprising completing, by the blockchain integrated station, transaction chaining after executing [[the]] transactions based on the to-be-executed transaction list.

Response to Amendment
This communication is in response to the amendment filed on 12/22/2021. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 9, and 17 is/are independent. 


Claims 8, 16, and 19 have been amended with this Examiner’s amendment.
Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered and are persuasive. The rejection to the claims 1-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Xie et al. U.S. Publication 20200128043 (hereinafter “Xie”), Lu et al. U.S. Publication 20200136998 (hereinafter “Lu”), Baird et al. U.S. Publication 20180173747 (hereinafter “Baird”), Patnala et al. U.S. Patent No. 9071589 (hereinafter “Patnala”) does not expressly disclose all the limitations recited in independent claim(s) and the combination of their features thereon. With respect to independent claim(s) 1, 9, and 17 the closest prior art does not disclose at least the following limitations in the recited context:

a smart network card, wherein the smart network card of the blockchain integrated station comprises a processor different from the CPU of the blockchain integrated station, wherein the smart network card of the blockchain integrated station replaces the CPU of the blockchain integrated station for participation in a blockchain consensus of a blockchain network on behalf of the blockchain integrated station, and the smart network card of the blockchain integrated station is configured to:
send the to-be-executed transaction list, rather than the transaction, to the CPU of the blockchain integrated station, wherein the CPU of the blockchain integrated station is configured to: 
receive, from the smart network card of the blockchain integrated station, the to- be-executed transaction list; and perform transaction execution based on the to-be-executed transaction list.


However, Xie does not disclose at least the features of claim 1 quoted above.  
To this, Lu adds a server may offload processing data packets to a network interface card. A processor may be configured to send a first data packet to a host by using a host interface [Lu, para. 2, 199]. Baird adds updating a configuration of a distributed database and adding new rules to determine consensus. A distributed database instance may store a record of a synchronization event [Baird, para. 38, 211]. Patnala adds a cryptographic acceleration card for performing encryption, decryption, and authentication operations [Patnala, para. 7:34-36]. 
However, the combination of Xie, Lu, Baird, and Patnala does not teach at least the features of claim 1 quoted above.  

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	


Dependent claims 2-8, 10-16, and 18-20 are allowed in view of their respective dependence from independent claim(s) 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494